Citation Nr: 1031247	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation for status post right 
hernia repair, including scarring, in excess of 10 percent. 

2.  Entitlement to an initial compensable rating for status post 
left hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from October 1983 to October 1986. 

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent 
part granted service connection for status post right hernia 
repair and for status post left hernia repair, and assigned 
initial noncompensable disability ratings for each.  These remain 
the Veteran's only service-connected disabilities.  Also, a 
compensable disability rating of 10 percent for multiple 
noncompensable service-connected disabilities which clearly 
interfere with employability was denied.  The Veteran appealed 
these decisions. 

The case was remanded in August 2006 to ensure due process by 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and to afford the Veteran a comprehensive up-to-date rating 
examination.  

Subsequently, a June 2007 rating decision granted a 10 percent 
rating for tender and painful post-operative right inguinal 
herniorrhaphy scarring but confirmed and continued an initial 
noncompensable rating for status post left hernia repair.  The 
assignment of a 10 percent rating for the right inguinal 
herniorrhaphy with scarring now precludes a grant of a 10 percent 
rating under 38 C.F.R. § 3.324 inasmusch as that regulation 
requires that there be no compensable service-connected 
disorders.  So, that issue is now moot and will not be addressed.  

The case was again remanded by the Board in October 2007 to 
clarify whether the Veteran desired an informal conference before 
a Decision Review Officer at the RO or whether he desires a 
formal hearing at the RO, and to afford the Veteran a VA rating 
examination.  

A December 2009 Report of Contact notes that the Veteran was 
contacted to determine whether he desired to appear before a DRO.  
During the course of the telephonic conversation it was 
determined that the AMC's June 2007 rating decision was never 
promulgated.  The Veteran was surprised when he learned that he 
had been granted a 10 percent evaluation and stated that he had 
never received anything from VA.  He further stated that the 10 
percent rating for his right inguinal hernia would satisfy his 
appeal for this issue.  Since he did not have a fax machine he 
was informed that he could provide such a withdrawal in writing 
at any time.  

However, the Veteran has never formally, in writing, withdrawn 
any claim.  Accordingly, the issues remain as stated on the Title 
page.   

The Veteran has submitted additional evidence in the form of 
private clinical records from St. Mary's Medical Park, and he 
waived initial RO review of such evidence in writing.  Thus, the 
Board will review the evidence in deciding the instant matter on 
the merits.  See 38 C.F.R. § 20.1304(c) (2009). 

The case has now been returned for appellate consideration. 


FINDINGS OF FACT

1.  Following recurrences of a right inguinal hernia in 2004 and 
2007, each of which was surgically repaired, there has been no 
recurrence of the hernia and, so, there is no reducibility or 
need for a belt or truss for support and the resultant scarring 
is well healed, not disfiguring, and not productive of functional 
impairment.   

2.  Following surgical repair of a left inguinal hernia in 1986 
there has been no recurrence of the hernia and, so, there is no 
reducibility or need for a belt or truss for support and the 
resultant scarring is well healed, non-tender, not disfiguring, 
and not productive of functional impairment.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for status post right 
hernia repair, including scarring, in excess of 10 percent are 
not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b) (1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.114, Diagnostic 
Codes 7338 and 7804 (2009).  

2.  The criteria for an initial compensable rating for status 
post left hernia repair are not met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.114, Diagnostic Codes 7338 and 7804 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

In part, the case was remanded by the Board in August 2006 to 
afford the Veteran with VCAA compliance.  However, the appeal 
arises from the Veteran's disagreement with the initial rating 
assigned following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's service treatment records and VA treatment records, 
and afforded him examinations with respect to the claims.  There 
is no evidence that there has been a change in the service-
connected disabilities since the last examination.  Accordingly, 
a remand for a more recent examination is not necessary.  
38 C.F.R. § 3.327(a) (2009).   

The reports of the VA examination conducted in this case show 
that the examinations were thorough and supported by the 
outpatient treatment records.  Thus, the examinations overall are 
adequate bases upon which to base a decision.  Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).

Also, additional private clinical records from a private 
physician and from St. Mary's Medical Park have been received. 

In part, the case was remanded by the Board in October 2007 to 
determine whether the Veteran desired an informal conference with 
a Decision Review Officer (DRO) at the RO or a formal RO hearing.  
In October 2007 the RO wrote the Veteran and inquired as to this 
very matter.  However, the Veteran never responded.  Accordingly, 
any request for either an informal conference with a DRO or for a 
formal RO hearing is deemed to be withdrawn.  

The Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background

On VA rating examination in June 2003 it was noted that the 
Veteran had had a right inguinal herniorrhaphy in 1984 and in 
1986 he had a left inguinal herniorrhaphy at which time there was 
further exploration at the site of the earlier right inguinal 
hernia.  He had had a postservice umbilical herniorrhaphy in 
2002.  On physical examination there was no evidence of hernia 
recurrence.  

In the Veteran's February 2004 VA Form 9 he reported that he 
continued to have pain and soreness as well as swelling on his 3 
inch surgical scar. He also reported that he wore a "waist belt" 
at work.

A May 2004 VA outpatient treatment (VAOPT) record reflects that a 
VA physician signed a work release stating that the Veteran was 
to do no lifting of objects greater than 20 lbs. as well as no 
prolonged standing until July 5, 2004.  

Private clinical records of Dr. G. L. H. reflect treatment from 
2002 to 2007 for the Veteran's right inguinal hernia and an 
umbilical hernia, and contain the operative reports of the 
Veteran's umbilical hernia repair in 2002, right inguinal hernia 
surgery in 2004 and in 2007.  

VAOPT records in July 2004 reflect that the Veteran had a 
recurrence of the right inguinal hernia.  

The Veteran was hospitalized for a recurrence of the right 
inguinal hernia in August 2004 at the St. Mary's Hospital and 
Health Center and underwent a revision of the right inguinal 
herniorrhaphy. 

On VA examination in December 2006 the Veteran's claim file was 
apparently not available for review by the examiner.  It was 
noted that the Veteran had been employed on a full-time basis as 
a custodian for the past 14 years and had not lost time from work 
in the last 12 months. He walked daily and lifted weights.  At 
the time of the examination, he had no inguinal symptoms except 
that he reported having pain in the post-operative right inguinal 
herniorrhaphy scar but not in the contra-lateral surgical scar.  

On examination, the Veteran ambulated with a normal gait.  There 
were two scars in the right lower abdominal quadrant.  One scar 
measured 9 centimeters (cms.) by 1 cm. and the other measured 7 
cms. by 0.5 cms.  There was tenderness of both of the scars but 
sensation in the scars was normal and they were pink and smooth.  
There was no ulceration or skin breakdown and no adherence to 
underlying tissue.  Disfigurement from the first scar was minimal 
and there was no disfigurement due to the second scar.  Neither 
scar caused any functional limitation. Each scar involved less 
than 5 percent of the total body surface area and did not involve 
any exposed body surface area.  

There was a 7 cm. by 0.5 cm. faded scar in the left lower 
abdominal quadrant.  There was no tenderness of the scar and 
sensation in the scar was normal. It was faded in color and 
smooth.  There was no ulceration or skin breakdown and no 
adherence to underlying tissue or disfigurement.  The scar caused 
no functional limitation.  The scar involved less than 5 percent 
of the total body surface area and did not involve any exposed 
body surface area.  

The diagnoses were a recurrent right inguinal hernia with 
surgical repairs in 1984 and 2004 with residual tender surgical 
scars and subjective reports of swelling, although no scar 
swelling was found on examination, and a left inguinal hernia 
repair in 1986 with no residuals other than a well-healed and 
faded post-operative scar.  

In an addendum the day following the examination, it was reported 
that the Veteran denied the use of any assistive device or 
therapeutic belt worn at work.  The hernia scar did not prevent 
him from performing his physical occupation as a custodian. He 
denied missing any significant time from work as a custodian in 
the past 14 years due to his hernia condition or scar.  He was 
fully capable of performing his current physically demanding 
occupation which required moving light furniture to clean floors, 
lifting wastebaskets to empty trash, as well as mopping and 
vacuuming floors.  No occupational limitations were identified 
related to his hernia scar or hernia condition.

In an additional addendum, in March 2007, it was reported that 
based on a review of the claim file, there was no change in the 
previous examination report.  It was also noted that a statement 
regarding the Veteran's wearing of a waist belt "was made prior 
to the most recent hernia surgery in August" and that there was 
no reported current use of a "brace."  

Records from the St. Mary's Medical Park show that a July 2007 
discharge summary reflects that the Veteran had had a lot of 
groin pain after lifting on the job and was found to have a 
recurrence of a right inguinal hernia.  Previously placed mesh 
was surgically removed and replaced with a Prolene hernia system.  

On VA examination in September 2008 the Veteran's claim file was 
reviewed.  The Veteran reported having had a right inguinal 
hernia repair in 1984, a left inguinal hernia repair in 1986 with 
exploration of the right inguinal hernia site, and a 2002 
umbilical hernia repair.  A July 2004 pelvic CT revealed a small, 
3 by 1.5 cms. right inguinal hernia with no complications.  A 
July 2004 ultrasound revealed a small amount of hypoechoic tissue 
at the superior aspect of the right inguinal canal with Valsalva 
maneuver but there was no motion to suggest peristaliss.  During 
Valsalva maneuver the area measured 2.4 by 1.8 cms. but it was 
not visible in the absence of performing Valsalva's maneuver.  He 
had had a revision of the right inguinal hernia repair in August 
2004.  It was also noted that since the Veteran's last rating 
examination he had had another revision, in July 2007, of the 
recurrent right inguinal hernia and this had been an exploration 
of the right groin area with removal of mesh and repair of a 
recurrent right inguinal hernia with Prolene hernia system.  

The Veteran reported having continued pain in the right groin, 
especially on moderate lifting of objects.  It was noted that an 
ultrasound had revealed a hypoechoic structure which appeared 
with Valsalva's maneuver but there had been no evidence of 
herniated bowel contents.  The Veteran complained of some redness 
and soreness that occurred episodically and was associated with 
pain.  He had no symptoms as to his left inguinal hernia.  When 
he had right groin pain he used Alleve, usually about twice a 
week and this helped a little.  He wore a hernia waist belt when 
he had to do lifting at work and he wore it for at least part of 
every work day, and had been doing this since his July 2007 
revision of the right inguinal hernia.  It sometimes helped 
alleviate the aggravation caused by lifting.  Prior to this, he 
had used a waist belt on the job since 1993 but had stopped in 
1996 when he was told by his employer that it was not helpful.  
He had no history of neoplasm.  It was noted that the Veteran's 
left inguinal hernia repair had also involved a mesh but there 
had been no evidence of a recurrence of the left inguinal hernia 
since the initial repair.  

On physical examination there no right inguinal hernia was 
palpable and there was no redness, erythema or masses.  There was 
mild to moderate inguinal tenderness, bilaterally, greater on the 
right side than the left but no palpable hernia or masses.  He 
was very obese and there was prominent pelvic adipose tissue 
which distorted the scrotum, bilaterally.  All of his surgical 
scars were well healed with no pain or specific scar tenderness 
and no adherence to underlying tissue.  There was no history of 
ulceration or breakdown of the scars and there was no 
disfigurement or functional limitations.  There was mildly 
erythematous coloration.  The right suprapubic scar was 7 by 1 
cms.; there was another right suprapubic scar which was 4 by 0.3 
cms.; and there was a left suprapubic scar which was 3 by 0.1 
cms.  

The assessment was a right inguinal hernia, and it was noted that 
no surgical intervention was needed but he should receive follow-
up with his primary care source for further evaluation of the 
right groin pain on as needed basis.  It was noted that he was 
employed on a full-time basis as a custodian for the last 10 to 
20 years.  In the last 12 month period he had loss less than 1 
week of work due to self-limited illnesses.  

It was further noted that the Veteran had had persistent hernia 
site pain and tenderness since his recent 2007 surgery but there 
was no evidence of inguinal hernia recurrence.  There was also no 
evidence of recurrence of the left inguinal hernia since the 
original repair but the Veteran had persistent mild hernia site 
tenderness.  With respect to traveling, feeding, bathing, 
dressing, toileting, and grooming the Veteran had no impairment.  
He had mild impairment with respect to shopping and mild to 
moderate impairment performing chores.  He had moderate 
impairment in performing exercises and moderate to severe 
impairment in performing sports.  It was further noted that the 
matter of whether the hernias were reducible was not applicable 
inasmuch as there was no evidence of hernias at present.  
Likewise, as to whether the inguinal hernias were well supported 
by a truss or belt, this question was also inapplicable inasmuch 
as there was no evidence of hernias, although the Veteran found 
that a waist belt helped with respect to his persistent hernia 
site pain upon lifting.  



Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2009).  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings." Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings). 

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338, an inguinal 
hernia warrants a noncompensable disability rating when not 
operated upon, but remediable or if there is a hernia which is 
small, reducible, or without true hernia protrusion.  If there is 
a recurrent postoperative inguinal hernia which is readily 
reducible and well supported by truss or belt, a 10 percent 
rating is warranted.  If there is a recurrent postoperative 
inguinal hernia which is small or unoperated and irremediable, 
not well supported by a truss or not readily reducible, a 30 
percent rating is warranted.  If there is a large postoperative 
recurrent inguinal hernia which is not well supported under 
ordinary circumstances and not readily reducible, when considered 
inoperable, a 60 percent rating is warranted.  A note to DC 7338 
provides that 10 percent is to be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be evaluated, 
and 10 percent, only, added for the second hernia, if the latter 
is of compensable degree.

The criteria for evaluating disabilities of the skin, to include 
scars, were changed, effective August 30, 2002.  67 Fed. Reg. 
49,590 - 49,599 (2002) codified at 38 C.F.R. § 4.118).   

Generally, where the law or regulation changes the most favorable 
version applies unless otherwise allowed by law.  So, if the 
amended regulations do not include a provision for retroactive 
applicability, application of the revised regulations prior to 
the stated effective date is precluded, notwithstanding the 
holding in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(overruled by the Federal Circuit - in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003)).  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  See, too, VAOPGCPREC 11-97 (Mar. 25, 1997); VAOGCPREC 
3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Here, the initial claim for service connection for inguinal 
hernias was filed in April 2003, after the revision of the 
criteria for rating scars.  So, only the revised rating criteria 
apply in this case. 

The Veteran's service-connected skin disorders do not encompass 
disfiguring scars of the head, face or neck or burn scars.  So, 
the new rating criteria for disfiguring or burn scars are not for 
application.  

Under the new 38 C.F.R. § 4.118 DC 7802 scars, other than head, 
face, or neck, that are superficial and that do not cause limited 
motion and involving an area or areas of 144 square inches (929 
sq. cm.) or greater warrant a 10 percent rating.  Under DC 7803 a 
10 percent rating is the only and maximum rating for scars which 
are superficial and unstable.  Under DC 7804 a 10 percent rating 
is the only and maximum rating for scars which are superficial 
and painful on examination.  Under the new DC 7805 other scars 
(not covered in DCs 7800 through 7804) are to be rated on the 
basis of limitation of function of the affected part.  

In rating scars under the new rating criteria a deep scar is one 
associated with underlying soft tissue damage.  A superficial 
scar is one not associated with underlying soft tissue damage.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that where the symptomatology of a scar is separate and distinct, 
a separate rating may be assigned for the scar.  "[C]onditions 
are to be rated separately unless they constitute the 'same 
disability' or the 'same manifestation' under 38 C.F.R. § 4.14 
[but] the critical element is that none of the symptomatology for 
any one of these [] conditions is duplicative of or overlapping 
with the symptomatology of the other [] conditions."  Esteban, 6 
Vet. App. at 261-62 (where 10percent ratings were assigned for 
facial muscle injury interfering with mastication, disfiguring 
scar, and tender and painful scar).  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight of 
the evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes that in the October 2007 remand 
clarification was requested as to the effective date of the grant 
of the initial 10 percent rating for status post right hernia 
repair with scarring.  As to this, the June 2007 rating decision 
is now on file and shows that the effective date was April 15, 
2003, date of receipt of the initial claim for service 
connection. 

Also, a December 2009 rating decision reflects that the Veteran 
was granted a temporary total rating under 38 C.F.R. § 4.30 for 
his right inguinal hernia, effective August 4, 2002, and that a 
10 percent schedular rating was resumed, under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, effective October 1, 2004.  

Initial Rating in Excess of 10 percent for status post right 
hernia repair, including scarring

With respect to any potential disfigurement from the inguinal 
scarring, the evidence shows that the area of involvement is one 
which is not visible when the Veteran is clothed.  Specifically, 
it does not involve the head, face or neck.  Further, the recent 
VA examination found no more than some tenderness at the surgical 
site but no actual pain or tenderness of surgical scarring.  The 
scarring is shown to be essentially asymptomatic and not 
productive of any significant functional limitations.  Moreover, 
no examination during this appeal has found that there is any 
loss of underlying tissue.  Rather, the evidence shows that the 
Veteran had subcutaneous tissue removed but none of this tissue 
was muscle tissue.  

Accordingly, the assignment of a disability evaluation on the 
basis of a symptomatic or disfiguring scar, injury of the 
abdominal muscle, or putative neurologic impairment is not 
appropriate.  

Also, the Veteran does not now have a recurrence of the right 
inguinal hernia and, so, does not require support by use of a 
truss or belt.  His report of using a belt and of it providing 
some help is not sufficient to warrant a separate 10 percent 
rating under DC 7338 because, as stated, there is no actual 
recurrence of the right inguinal hernia nor any significant 
residual limitation of function.  

However, the Veteran has continued to have tenderness of the 
scarring which warrants no more than a 10 percent rating under 
the new DC 7804.  

Accordingly, the Board concludes that the record as a whole does 
not show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 10 percent 
for the service-connected disorder at any time during the time 
frame which is relevant to this appeal.  Hart, supra.  In other 
words, the Veteran's right inguinal hernia with scarring has been 
no more than 10 percent disabling during the relevant time 
period, so the rating cannot be "staged" because the 10 percent 
rating is the greatest level of functional impairment during this 
time period.  

Initial compensable rating for status post left hernia repair

The Veteran has not had a recurrence of the left inguinal hernia 
since the initial repair in 1986.  Further, there is no evidence 
that the residual surgical scarring has ever been symptomatic, 
and this includes the absence of evidence at any time that the 
resultant surgical scar is tender.  

The Veteran has used a waist belt but the evidence shows that 
this was for his service-connected right inguinal hernia and not 
the left inguinal hernia.  

Indeed, as the clinical evidence undisputedly establishes there 
has been absolutely no recurrence of the left inguinal hernia, it 
logically follows that a truss is not required.  Moreover, none 
of the VA examination reports mentions any history of the Veteran 
ever having worn a truss, and he did not wear a truss when 
examined on any of those occasions.  

Lastly, because there has been no recurrence of the left inguinal 
hernia nor any symptomatic residuals of the left inguinal hernia 
repair, the left inguinal hernia surgical residuals are not 
compensable and, so, 10 percent may not be added to the 
evaluation assigned to the residuals of the right inguinal hernia 
repair pursuant to the note to Diagnostic Code 7338.  

Accordingly, the Board must conclude that a rating in excess of 
10 percent is not warranted for the right inguinal hernia repair 
at any time during the appeal (other than the 100 percent 
temporary total rating already assigned) and that a compensable 
evaluation is not warranted for the left inguinal hernia repair 
at any time during the appeal because the preponderance of the 
evidence is unfavorable - so the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3.




Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, and 
requires a three-step analysis.  First, is whether the schedular 
criteria are adequate and, if they are, no extraschedular 
referral is required.  Second, if inadequate, determine whether 
there is an exceptional disability picture considering such 
related factors as marked interference with employment (but not 
marked interference obtaining or retaining employment) or 
frequent periods of hospitalization.  Third, if the rating 
criteria are inadequate and the related factors are present, the 
case must be referred for a determination of whether an 
extraschedular rating should be assigned.  Thun v. Peak, 111, 
115-116 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the disability pictures are not shown to be incapable of 
accurate evaluation with the use of the schedular rating 
criteria.  Moreover, the evidence shows that there has not been 
any significant adverse impact of the service-connected 
disabilities at issue upon the Veteran's employment, much less 
marked interference.  

Also, the disabilities are not so exceptional or unusual to 
render impractical the application of the regular schedular 
criteria.  There is no evidence of frequent periods of 
hospitalization due solely to the service-connected disorders at 
issue.  

Thus, the disability pictures are contemplated by the Rating 
Schedule, and the assigned schedular evaluations are adequate.  
For this reason, the Board finds no basis to refer this case for 
consideration of extraschedular ratings.  So, the criteria for 
submission for consideration of an extra-schedular rating are not 
met.  Thun, Id.  






ORDER

An initial rating in excess of 10 percent for status post right 
hernia repair, including scarring, is denied. 

An initial compensable rating for status post left hernia repair 
is denied. 



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


